TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00209-CV



                                        In re Ruben Guerrero


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Ruben Guerrero has filed a pro se petition for writ of mandamus. In the

petition, Guerrero asks this Court to direct the Travis County District Clerk to deliver to the

Texas Court of Criminal Appeals documents concerning a habeas corpus proceeding filed

pursuant to article 11.07 of the Texas Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann.

art. 11.07, § 3(c) (West Supp. 2011).

               Article 11.07 vests exclusive appellate jurisdiction over post-conviction writs of

habeas corpus in felony cases in the court of criminal appeals. See Tex. Code Crim. Proc. Ann.

art. 11.07 (West Supp. 2010); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals

for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319,

320 (Tex. App.—Amarillo 2008, orig. proceeding). Thus, intermediate appellate courts have no

jurisdiction in such matters. See In re Briscoe, 230 S.W.3d 196 (Tex. App.—Houston [14th Dist.]

2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001,

orig. proceeding).
              Accordingly, we dismiss the petition for want of jurisdiction.




                                            ___________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: April 12, 2012




                                               2